Citation Nr: 1427280	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to February 1977; August 1983 to November 1983; and August 1990 to May 1991, as well as serving in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Oakland, California Regional Office (RO) in February 2009, which in part denied service connection for a right knee disability, hiatal hernia, and GERD.  The Board has combined the original claims for a hiatal hernia and GERD as they are both diseases of the digestive system that produce a common disability picture.  See 38 C.F.R. § 4.113 (2013).  

The Board also notes that one of other issues that was on appeal, an increased initial rating for sinusitis, was increased to 10 percent during the course of the appeal in a February 2012 Rating Decision.  As the Veteran indicated that he wished for a 10 percent rating and not higher in his February 2010 VA Form 9 as well as during his December 2011 Decision Review Officer hearing, the appeal is considered granted in full, and the issue of an increased rating for sinusitis is no longer before the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current right knee disability and his hiatal hernia and GERD are related to his active duty and his Air Force Reserve service.

The records indicate that the Veteran's right knee disability may have been incurred during the course of  his Reserve inactive duty for training (INACDUTRA) in April 2005, when he complained of recurrent bilateral knee pain, which the Veteran contends was during physical training.  Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2013).  Upon remand, VA should attempt to obtain any outstanding Reserve service records, including those that specify dates served for periods of ACDUTRA and INACDUTRA.  

The Board also finds that the July 2008 VA examination is inadequate to determine service connection for a right knee disability as it did not provide a nexus opinion as to whether the Veteran's disability was related to service.  On remand, the Veteran must be afforded a new examination, to specifically include determining whether his right knee disability was caused by an injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Last, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Veteran has demonstrated that he currently has a hiatal hernia and GERD, and has contended through his lay statements that he had episodes of heartburn in active service that he self-medicated with over the counter treatment.  He specifically submitted a January 2010 opinion from a private physician who stated she believed the Veteran's hernia and GERD were related to military service, which included those contentions.  Upon remand, the Veteran must be afforded a VA examination to address the nature and etiology of his hiatal hernia and GERD.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Air Force Reserve, the National Personnel Records Center, and/or any other necessary agency, and confirm all of the Veteran's Air Force Reserve service dates, specifically noting the dates of all periods of active duty, ACDUTRA, and INACDUTRA from 1983 to 2006. If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed disabilities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail, and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability began in or is etiologically related to any incident of the Veteran's active duty military service.  

Based on a review of the record and examination of the Veteran, the examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability is attributable to his April 2005 complaints of knee pain, specifying whether the condition had its onset during any verified period of active duty for training (ACDUTRA), or resulted from an injury during inactive duty for training (INACDUTRA) in April 2005.

The examiner must separately determine the whether it is at least as likely as not that that the Veteran's hiatal hernia and GERD began in or are etiologically related to any incident of the Veteran's active duty military service.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


